DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2022, 10/24/2019, 5/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (DE) 10 2018 113 112.7 filed on 1st June, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 18 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) or both as being anticipated by Lee (US 20160/345113 A1).
Referring to Claim 1, Lee teaches a method for operating ([0016]: operating an electronic device including emitting a first ultrasonic signal through a first ultrasonic transducer, confirming whether a reception arrival time of reflected waves of the emitted first ultrasonic signal is within a threshold range, activating a second ultrasonic transducer and emitting a second ultrasonic signal when the reception arrival time of the reflected waves is within the threshold range, confirming a reflection coefficient based on the received reflected waves for the second ultrasonic signal, and performing a function corresponding to an object confirmed based on the confirmed reflection coefficient) a loudspeaker unit ([0027]: ultrasonic transducer including a speaker module including a contact type ultrasonic transducer) for a portable device ([0016]: electronic device; [0043]:  may be a smart phone, a tablet personal computer (PC), a mobile phone), in which sound waves in the audible wavelength range ([0102]: an audible frequency band and a signal of an ultrasonic frequency band; [0162]: an ultrasonic transmission signal of an ultrasonic frequency band) are generated ([0102]: outputted by the speaker 282; [0161]: ultrasonic transducer 610 may include the speaker module 612 for outputting an ultrasonic signal; [0162]: outputted by the speaker module 612 configured as an ultrasonic transmitter) and/or ([0161]: microphone 613 for detecting an ultrasonic reception signal) with the aid of a control unit ([0137]: of the processor 450) for operating a MEMS sound transducer ([0161]: a speaker module of a micro electro mechanical system (MEMS) type may also be used) of the loudspeaker unit ([0102]: outputted by the speaker 282; reflected waves of an ultrasonic signal emitted from the speaker 282 may be received, or a signal of an external audible frequency band may also be received therefore, “the loudspeaker can be operated both as a loudspeaker and as a microphone, in which case the audible frequency range can be emitted and received as well as ultrasonic signals”; Figure’s 2 and 6C), the method comprising the steps of:
generating ultrasonic waves from the MEMS sound transducer ([0161]: ultrasonic transducer 610 may include the speaker module 612 for outputting an ultrasonic signal, and the non-contact type ultrasonic transducer 610 may include the microphone 613 for detecting an ultrasonic reception signal; the speaker module 612 is speaker module of a micro electro mechanical system (MEMS) type) and directing the ultrasonic waves at an object at a first time ([0155]: The heterogeneous ultrasonic transducers 600 include the non-contact type ultrasonic transducer 610 and a contact type ultrasonic transducer 620. The non-contact type ultrasonic transducer 610 among the heterogeneous ultrasonic transducer 600 may be exposed from the front surface of the electronic device 500 in order to perform a function of transmitting or receiving a signal of an ultrasonic band and a function for transmitting or receiving a sound of an audible frequency band together. The non-contact type ultrasonic transducer 610 may be used as the speaker device 502 of the electronic device 500; [0161]: The non-contact type ultrasonic transducer 610 may include the speaker module 612 for outputting an ultrasonic signal, and the non-contact type ultrasonic transducer 610 may include the microphone 613 for detecting an ultrasonic reception signal, which is an ultrasonic transmission signal output from the speaker module 612 and reflected by an object; [0162]: the speaker module 612 may “simultaneously” output a sound signal of an audible frequency band (for example, a signal of a frequency band of 10 KHz to 20 KHz, as illustrated in FIG. 6C) generated by a sound input/output unit together with an ultrasonic transmission signal; furthermore, in [0124]-[0140], [0155] and [0162]-[0163], the audible acoustic signals and the ultrasonic signals may be transmitted and received simultaneously or at different suitable time intervals, using appropriate circuitry for respective switching and signal separation.  “Therefore, since the ultrasonic signals may be transmitted and received simultaneously or at different suitable time intervals, directing the ultrasonic waves at an object are possible at different times, including a first time”) recorded by the control unit ([0137]: of the processor 450);
detecting ultrasonic waves reflected from the object at a second time ([0155]: The heterogeneous ultrasonic transducers 600 include the non-contact type ultrasonic transducer 610 and a contact type ultrasonic transducer 620. The non-contact type ultrasonic transducer 610 among the heterogeneous ultrasonic transducer 600 may be exposed from the front surface of the electronic device 500 in order to perform a function of transmitting or receiving a signal of an ultrasonic band and a function for transmitting or receiving a sound of an audible frequency band together. The non-contact type ultrasonic transducer 610 may be used as the speaker device 502 of the electronic device 500;  [0161]: The non-contact type ultrasonic transducer 610 may include the speaker module 612 for outputting an ultrasonic signal, and the non-contact type ultrasonic transducer 610 may include the microphone 613 for detecting an ultrasonic reception signal, which is an ultrasonic transmission signal output from the speaker module 612 and reflected by an object; [0162]: the speaker module 612 may “simultaneously” output a sound signal of an audible frequency band (for example, a signal of a frequency band of 10 KHz to 20 KHz, as illustrated in FIG. 6C) generated by a sound input/output unit together with an ultrasonic transmission signal; furthermore, in [0124]-[0140], [0155] and [0162]-[0163], the audible acoustic signals and the ultrasonic signals may be transmitted and received simultaneously or at different suitable time intervals, using appropriate circuitry for respective switching and signal separation.  “Therefore, since the ultrasonic signals may be transmitted and received simultaneously or at different suitable time intervals, directing the ultrasonic waves at an object are possible at different time intervals, including a second time”) recorded by the control unit ([0137]: of the processor 450) recorded by the control unit ([0137]: of the processor 450);
wherein the control unit uses ([0137]: of the processor 450) the time duration between the first time and the second time to measure a distance between the MEMS sound transducer and the object (in [0124]-[0140], [0155] and [0162]-[0163]: since the ultrasonic signals may be transmitted and received simultaneously or at different suitable time intervals, directing the ultrasonic waves at an object are possible at different time intervals; [0142]: The processor 450 controls the heterogeneous ultrasonic transducers to be mutually/exclusively operated. For example, the processor 450 detects a proximity of an object relative the electronic device 400 by using the ultrasonic reception signal (reflected waves) received through the non-contact type ultrasonic transducer (for example, the microphone 418), and recognizes a kind of contact (or super-proximity) medium (object) by operating the contact type ultrasonic transducer 416 - [0144]: When the processor 450 detects an initiation of a call of the electronic device 400, the processor 450 activates the contact type ultrasonic transducer 416 and controls the contact type ultrasonic transducer 416 to be operated as a proximity sensor, [0147]: The user input may include a touch event or proximity even input based on at least one of a single-touch, a multi-touch, hovering, and an air gesture and [0157]-[0158]: When the proximity of the object is detected, the electronic device 500 activates the contact type ultrasonic transducer 620 to accurately confirm or determine the kind/type of contact object (medium, e.g., air, water, etc.). The electronic device 500 may perform a corresponding function according to the kind of contact object. “wherein, the proximity measurement is the distance measurement”).

Referring to Claim 2, Lee teaches the method as claimed in claim 1, wherein the ultrasonic waves generated from the MEMS sound transducer forms a haptic perception ([0084]: via a proximity sensor 240G; [0142]: The processor 450 controls the heterogeneous ultrasonic transducers to be mutually/exclusively operated. For example, the processor 450 detects a proximity of an object relative the electronic device 400 by using the ultrasonic reception signal (reflected waves) received through the non-contact type ultrasonic transducer (for example, the microphone 418), and recognizes a kind of contact (or super-proximity) medium (object) by operating the contact type ultrasonic transducer 416.).

Referring to Claim 3, Lee  teaches the method as claimed in claim 1, further comprising the steps of: operating the MEMS sound transducer as a loudspeaker during a loudspeaker interval ([0161]: transducer 610 includes the speaker module 612 for outputting an ultrasonic signal, and includes the microphone 613 for detecting an ultrasonic reception signal; […] speaker module of a micro electro mechanical system (MEMS) type is be used; wherein, “the interval is the time during which the MEMS sound transducer is operated as a microphone, since transducer 610 includes a microphone and speaker that would operate at different times”);
operating the MEMS sound transducer as a microphone during a microphone interval, which is time-shifted (recording and storing data for later viewing, listening, or reading)   with respect to the loudspeaker interval ([0150]: The memory 440 stores one or more programs executed by the processor 450, and temporarily stores input/output data.  The memory 430 serves [0151]: The memory 440 may include a mapping table, in which the kind of medium detected by the contact type ultrasonic transducer 416 and a reflection coefficient corresponding to the kind of medium are stored. The processor 450 compares a reflection coefficient related to a medium detected by the ultrasonic RX beamforming unit 413 based on the ultrasonic reception signal received by the contact type ultrasonic transducer 416 with the mapping table stored in the memory 440 to confirm the medium corresponding to the corresponding reflection coefficient, and controls a function of the electronic device 400 related to the confirmed medium);
wherein the microphone interval is time-shifted with respect to the loudspeaker interval so that the microphone interval and the loudspeaker interval do not completely overlap ([0161]: transducer 610 includes the speaker module 612 for outputting an ultrasonic signal, and includes the microphone 613 for detecting an ultrasonic reception signal; […] speaker module of a micro electro mechanical system (MEMS) type is be used; wherein, “the interval is the time during which the MEMS sound transducer is operated as a microphone, since transducer 610 includes a microphone and speaker that would operate at different times”; [0167]: The contact type ultrasonic transducer 620 emits the ultrasonic transmission signal, performs total reflection in a general air environment, and receives ultrasonic reception signals having different reflection coefficients according to the kind of medium that is in contact with a corresponding position of the window 616; [0124]-[0140], [0155] and [0162]-[0163]: the audible acoustic signals and the ultrasonic signals may be transmitted and received simultaneously or at different suitable time intervals, using appropriate circuitry for respective switching and signal separation).

Claim 18 is essentially the same as Claim 1 and refers to the loudspeaker unit for the portable device operable to the method of Claim 1; and further comprising: a control unit connected to the MEMS sound transducer and configured for operating the MEMS sound transducer as an ultrasonic proximity sensor (Lee’ [0142]: The processor 450 controls the heterogeneous ultrasonic transducers to be mutually/exclusively operated. For example, the processor 450 detects a proximity of an object relative the electronic device 400 by using the ultrasonic reception signal (reflected waves) received through the non-contact type ultrasonic transducer (for example, the microphone 418), and recognizes a kind of contact (or super-proximity) medium (object) by operating the contact type ultrasonic transducer 416).  Therefore Claim 18 is rejected for the same reasons as applied to Claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim(s) 1 above, and further in view of Rofougaran (US 2010/0177846 A1).
Referring to Claim 4, Lee doesn’t explicitly teach the loudspeaker unit includes at least one loudspeaker amplifier, which processes an audio signal and sends the audio signal to the MEMS sound transducer at least during the loudspeaker interval.  However, Lee does teach in [0161]: The non-contact type ultrasonic transducer 610 may include the speaker module 612 for outputting an ultrasonic signal, and the non-contact type ultrasonic transducer 610 may include the microphone 613 for detecting an ultrasonic reception signal, which is an ultrasonic transmission signal output from the speaker module 612 and reflected by an object. The speaker module 612 may use a voice coil, but is not limited thereto. For example, in order to miniaturize the speaker module 612, a speaker module of a micro electro mechanical system (MEMS) type may also be used)
Rofougaran teaches the loudspeaker unit ([0042]: The transducer 170, which may be a capacitive transducer, a Microelectromechanical Systems (MEMs) speaker) includes at least one loudspeaker amplifier (amplifier 170), which processes an audio signal ([0027]: audio signals 122) and sends the audio signal to the MEMS sound transducer at least during the loudspeaker interval ([0052]: in the transmit mode, the amplifier 170 amplifies the transmit electrical signals 120 in accordance with a pre-established gain setting or an automatic gain control setting to produce amplified transmit electric signals 182; [0054]: in the receive mode, the amplifier 190 amplifies the down-converted signals 142 to produce amplified down-converted signals 186. The analog to digital conversion module 194 converts the amplified down-converted signals 186 into the digital receive baseband or low IF signals 144)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee with the invention of Rofougaran in order to have a the loudspeaker unit includes at least one loudspeaker amplifier, which processes an audio signal and sends the audio signal to the MEMS sound transducer at least during the loudspeaker interval, for the purpose of providing a mobile system that has the capability of processing sound signals that cover, particularly, from human speech and/or any other source that produces a wave transmitted through the air; such as, music, tones, and thus lie in an audible wavelength range; thereby detecting the proximity of the source of the object.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 5, Lee doesn’t explicitly teach the loudspeaker unit includes at least one microphone amplifier, which at least during the microphone interval receives an acoustic signal from the MEMS sound transducer and processes the acoustic signal.  However, Lee does teach in [0161]: The non-contact type ultrasonic transducer 610 may include the speaker module 612 for outputting an ultrasonic signal, and the non-contact type ultrasonic transducer 610 may include the microphone 613 for detecting an ultrasonic reception signal, which is an ultrasonic transmission signal output from the speaker module 612 and reflected by an object. The speaker module 612 may use a voice coil, but is not limited thereto. For example, in order to miniaturize the speaker module 612, a speaker module of a micro electro mechanical system (MEMS) type may also be used).
Rofougaran teaches the loudspeaker unit ([0042]: The transducer 170, which may be a capacitive transducer, a Microelectromechanical Systems (MEMs) speaker) includes at least one microphone ([0041]: transducers 160-1 through 160-n may be capacitive transducers, Microelectromechanical Systems (MEMs) microphones, and/or floating electrode capacitive microphones) amplifier (of amplifier 170), which at least during the microphone interval receives an acoustic signal from the MEMS sound transducer and processes the acoustic signal ([0052]: in the transmit mode, the amplifier 170 amplifies the transmit electrical signals 120 in accordance with a pre-established gain setting or an automatic gain control setting to produce amplified transmit electric signals 182; [0054]: in the receive mode, the amplifier 190 amplifies the down-converted signals 142 to produce amplified down-converted signals 186. The analog to digital conversion module 194 converts the amplified down-converted signals 186 into the digital receive baseband or low IF signals 144).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective  with the invention of Rofougaran in order to have the loudspeaker unit includes at least one microphone amplifier, which at least during the microphone interval receives an acoustic signal from the MEMS sound transducer and processes the acoustic signal, for the purpose of providing a mobile system that has the capability of processing sound signals that cover, particularly, from human speech and/or any other source that produces a wave transmitted through the air; such as, music, tones, and thus lie in an audible wavelength range; thereby detecting the proximity of the source of the object.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 6, Lee, as modified, teaches the method as claimed in claim 5, further comprising the steps of:
operating the MEMS sound transducer to generate ultrasound waves during an ultrasound interval ([0161]: transducer 610 includes the speaker module 612 for outputting an ultrasonic signal, and includes the microphone 613 for detecting an ultrasonic reception signal; […] speaker module of a micro electro mechanical system (MEMS) type is be used; wherein, “the interval is the time during which the MEMS sound transducer is operated as a microphone, since transducer 610 includes a microphone and speaker that would operate at different times”);
wherein during the loudspeaker interval, the MEMS sound transducer generates audible sound waves ([0102]: The speaker 282 may output a signal of an audible frequency band and a signal of an ultrasonic frequency band. Reflected waves of an ultrasonic signal emitted from the speaker 282 may be received, or a signal of an external audible frequency band may also be received) in a sound interval that is time-shifted with respect to the ultrasound interval ([0161]: transducer 610 includes the speaker module 612 for outputting an ultrasonic signal, and includes the microphone 613 for detecting an ultrasonic reception signal; […] speaker module of a micro electro mechanical system (MEMS) type is be used; wherein, “the interval is the time during which the MEMS sound transducer is operated as a microphone, since transducer 610 includes a microphone and speaker that would operate at different times”);
wherein the sound interval and the ultrasound interval alternate at least once ([0124]-[0140], [0155] and [0162]-[0163]: the audible acoustic signals and the ultrasonic signals may be transmitted and received simultaneously or at different suitable time intervals, using appropriate circuitry for respective switching and signal separation).

Referring to Claim 7, Lee, as modified, teaches the method as claimed in claim 6, wherein the ultrasonic waves are used by the control unit for measuring the distance between the MEMS sound transducer and the object and wherein the ultrasonic waves and the sound waves of the audible wavelength range are generated simultaneously ([0131]: Proximity of an object in relation to the electronic devices 101 and 201 may be recognized by using heterogeneous ultrasonic transducers under a control of the processors 120, 210, respectively. In accordance with embodiments of the present disclosure, it is possible to accurately recognize a flooding situation of the electronic devices 101, 201 (e.g., when the electronic devices 101, 201 come into contact with water) by using heterogeneous ultrasonic transducers. […] various ultrasonic transducers capable of sensing with different manners using ultrasonic waves may be applicable; [0102]: The speaker 282 may output a signal of an audible frequency band and a signal of an ultrasonic frequency band. Reflected waves of an ultrasonic signal emitted from the speaker 282 may be received, or a signal of an external audible frequency band may also be received).

Referring to Claim 8, Lee doesn’t explicitly teach a sound signal contained in the acoustic signal is received and amplified by a first microphone amplifier, and a distance signal contained in the acoustic signal is received and amplified by a second microphone amplifier.
Rofougaran teaches a sound signal ([0026]: sound waves 118) contained in the acoustic signal ([0027]: audio signals 122) is received and amplified by a first microphone amplifier, and a distance signal contained in the acoustic signal is received and amplified by a second microphone amplifier ([0052]: in the transmit mode, the amplifier 170 amplifies the transmit electrical signals 120 in accordance with a pre-established gain setting or an automatic gain control setting to produce amplified transmit electric signals 182; [0054]: in the receive mode, the amplifier 190 amplifies the down-converted signals 142 to produce amplified down-converted signals 186. The analog to digital conversion module 194 converts the amplified down-converted signals 186 into the digital receive baseband or low IF signals 144).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee with the invention of Rofougaran in order to have a sound signal contained in the acoustic signal is received and amplified by a first microphone amplifier, and a distance signal contained in the acoustic signal is received and amplified by a second microphone amplifier, for the purpose of providing a mobile system that has the capability of processing sound signals that cover, particularly, from human speech and/or any other source that produces a wave transmitted through the air; such as, music, tones, and thus lie in an audible wavelength range; thereby detecting the proximity of the source of the object.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of 

Referring to Claim 9, Lee, as modified, teaches the method as claimed in claim 8, further comprising the steps of:
filtering the sound signal out of the acoustic signal with a frequency- separating filter in the loudspeaker unit ([0140]: The processor 450 controls the switching unit 414 so that the ultrasonic transmission signal generated by the ultrasonic TX beamforming unit 411 is transmitted only to the non-contact type ultrasonic transducer (for example, the speaker 417) at an initial stage. The processor 450 controls the switching unit 414 so that the ultrasonic RX beamforming unit 413 receives only the ultrasonic reception signal received from the microphone 418);
sending the sound signal to the first microphone amplifier ([0140]: the ultrasonic transmission signal is transmitted only to the contact type ultrasonic transducer 416. In this case, the processor 450 controls the switching unit 414 so that only the ultrasonic reception signal received from the contact type ultrasonic transducer 416 is received through the ultrasonic RX beamforming unit 413. In this case, processor 450 controls the switching unit 414 so that the sound signal of the audible frequency band generated by the sound input/output unit 412 is transmitted through the speaker 417, and only an external sound signal of an audible frequency band is received through the microphone 418);
filtering the distance signal out of the acoustic signal with the frequency- separating filter in the loudspeaker unit ([0135]: The ultrasonic transceiving unit 410 includes an ultrasonic TX beamforming unit 411, a sound input/output unit 412, an ultrasonic RX beamforming unit 413, a switching unit 414, and an ultrasonic filter unit 415);
[0142]: The processor 450 controls the heterogeneous ultrasonic transducers to be mutually/exclusively operated. For example, the processor 450 detects a proximity of an object relative the electronic device 400 by using the ultrasonic reception signal (reflected waves) received through the non-contact type ultrasonic transducer (for example, the microphone 418), and recognizes a kind of contact (or super-proximity) medium (object) by operating the contact type ultrasonic transducer 416. As used herein super-proximity is defined as an object that is very close to the electronic device 400).

Referring to Claim 10, Lee, as modified,  teaches the method as claimed in claim 9, further comprising the steps of:
conducting the sound signal from the first microphone amplifier to a first processor, which digitizes and/or filters the sound signal ([0180]; In step 903, the electronic device receives reflected waves, which are the ultrasonic waves emitted through the first ultrasonic transducer and reflected by an object. The ultrasonic waves reflected by the object may be received in the microphone 616 of FIG. 6A, converted into a digital signal through the ultrasonic RX beamforming unit 413, and provided to the processor 450. The object may be a human body approaching the electronic device from the outside of the electronic device. The object may be a liquid (for example, water) exposed at the outside of the electronic device);
conducting the distance signal from the second microphone amplifier to a second processor, which digitizes and/or filters the distance signal ([0184]: In step 911, the electronic device receives reflected waves of the ultrasonic waves emitted through the second ultrasonic transducer. The second ultrasonic transducer receives reflected waves having different reflection coefficients according to the kind of contact (or super-proximate) object
Referring to Claim 11, Lee, as modified,  teaches the method as claimed in claim 8, further comprising the steps of:
having the control unit (of processor 450) control a switching unit (switching unit 414 include), of the loudspeaker unit in such a way that a connection is established between the loudspeaker amplifier and the MEMS sound transducer ([0161]: speaker module 612wherein a speaker module of a micro electro mechanical system (MEMS) type may also be used) during the loudspeaker interval and a connection is established between the MEMS sound transducer and the at least one microphone amplifier during the microphone interval (connection in [0135]: The ultrasonic transceiving unit 410 includes an ultrasonic TX beamforming unit 411, a sound input/output unit 412, an ultrasonic RX beamforming unit 413, a switching unit 414, and an ultrasonic filter unit 415).

Referring to Claim 12, Lee, as modified,  teaches the method as claimed in claim 8, further comprising the steps of:
having the control unit (of processor 450) control a switching unit (switching unit 414) of the loudspeaker unit in such a way that a connection is established between the loudspeaker amplifier and the MEMS sound transducer during the loudspeaker interval ([0135]: The ultrasonic transceiving unit 410 includes an ultrasonic TX beamforming unit 411, a sound input/output unit 412, an ultrasonic RX beamforming unit 413, a switching unit 414, and an ultrasonic filter unit 415) or a connection is established between the MEMS sound transducer and the at least one microphone amplifier during the microphone interval.

Referring to Claim 16, Lee, as modified,  teaches the method as claimed in claim 8, further [0039]; wherein “the evaluation is determined at various time durations” of ΔTi=(t2i-t0i) and determines an effective distance for the at least one object to be detected in the period, where t4i>t3i>t2i>t1i>t0i).

Referring to Claim 17, Lee, as modified, teaches the method as claimed in claim 8, further comprising the steps of: using an evaluation unit to evaluate the distance signal and determine a distance profile ([0043]; wherein “the evaluation is determined at various durations”; wherein, the processor is configured to correlate each received second signal S2i from each acoustic/ultrasonic transducer Xi to a matched filter using a sliding window protocol so as to obtain a distance, di, of the at least one object to each acoustic/ultrasonic transducer Xi);
using the evaluation unit to evaluate the distance profile so that gestures are recognized ([0049]; wherein “the evaluation is determined at various durations”; of ΔTdt and ΔTdi, ; wherein, by analyzing the time differences and voltage differences of the reflected signals 123r1 and 123r2, the location and movement (gesture) of the hand of the user are determined).

Claim(s) 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim(s) 1 and 3 above, and further in view of Obuchi (US 2006/0171312 A1).
Referring to Claim 13, Lee teaches the method as claimed in claim 3; however,  Lee doesn’t explicitly teach, a combined duration of the loudspeaker interval and the microphone interval lasts for between 0.5 μs and 5 ms, and the duration of the loudspeaker interval has a ratio with respect to the duration of the microphone interval between 50 and 2500; although, operation parameters 
Furthermore, Obuchi teaches “the radio communication apparatus comprises a control unit which can be set to a second mode for transmitting the information more frequently than the intermittent transmission by the transmitting unit, wherein the control unit sets, for the second mode, a longer time duration of reception for generating the information transmitted by the transmitting unit in the first mode” in [0043].  Thereby reducing noise interference in the loudspeaker mode and avoiding distortion in the receiving mode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee 
Referring to Claim 14, Lee teaches The method as claimed in claim 3, however,  Lee doesn’t explicitly teach, a combined duration of the loudspeaker interval and the microphone interval lasts for between 0.5 μs and 5 ms, and the duration of the loudspeaker interval is substantially the same as the duration of the microphone interval.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, Obuchi teaches “the radio communication apparatus comprises a control unit which can be set to a second mode for transmitting the information more frequently than the intermittent transmission by the transmitting unit, wherein the control unit sets, for the second mode, a longer time duration of reception for generating the information transmitted by the transmitting unit in the first mode” in [0043].  Thereby reducing noise interference in the loudspeaker mode and avoiding distortion in the receiving mode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee with the invention of Obuchi in order to have a combined duration of the loudspeaker interval and the microphone interval lasts for between 0.5 μs and 5 ms, and the duration of the loudspeaker interval is substantially the same as the duration of the microphone interval for the purpose of providing a mobile system that has the capability of having the wave in the transmitting mode longer than the wave in the receiving mode in order to suppress interference; thereby reducing noise in the loudspeaker mode and avoiding distortion in the receiving mode.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Referring to Claim 19, Lee teaches the method as claimed in claim 3, however,  Lee doesn’t explicitly teach, a combined duration of the loudspeaker interval and the microphone interval lasts for between 0.1 μs and 20 ms, and the duration of the loudspeaker interval has a ratio with respect to the duration of the microphone interval between 10 and 5000.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, Obuchi teaches “the radio communication apparatus comprises a control unit which can be set to a second mode for transmitting the information more frequently than the intermittent transmission by the transmitting unit, wherein the control unit sets, for the second mode, a longer time duration of reception for generating the information transmitted by the transmitting unit in the first mode” in [0043].  Thereby reducing noise interference in the loudspeaker mode and avoiding distortion in the receiving mode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee with the invention of Obuchi in order to have a combined duration of the loudspeaker interval and the microphone interval lasts for between 0.1 μs and 20 ms, and the duration of the loudspeaker interval has a ratio with respect to the duration of the microphone interval between 10 and 5000 for the purpose of providing a mobile system that has the capability of having the wave in the transmitting mode longer than the wave in the receiving mode in order to suppress interference; thereby reducing noise in the loudspeaker mode and avoiding distortion in the receiving mode.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is .
Claim(s) 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Rofougaran as applied to Claim(s) 1, 3, and 5-6 above, and further in view of Obuchi (US 2006/0171312 A1).
Referring to Claim 15, Lee teaches the method as claimed in claim 6, however,  Lee doesn’t explicitly teach, the duration of the sound interval with respect to the duration of the ultrasound interval has a ratio between 50 and 2500.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, Obuchi teaches “the radio communication apparatus comprises a control unit which can be set to a second mode for transmitting the information more frequently than the intermittent transmission by the transmitting unit, wherein the control unit sets, for the second mode, a longer time duration of reception for generating the information transmitted by the transmitting unit in the first mode” in [0043].  Thereby reducing noise interference in the loudspeaker mode and avoiding distortion in the receiving mode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee with the invention of Obuchi in order to have the duration of the sound interval with respect to the duration of the ultrasound interval has a ratio between 50 and 2500 for the purpose of providing a mobile system that has the capability of having the wave in the transmitting mode longer than the wave in the receiving mode in order to suppress interference; thereby reducing noise in the loudspeaker mode and avoiding distortion in the receiving mode.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 20, Lee teaches The method as claimed in claim 6, however,  Lee doesn’t explicitly teach, the duration of the sound interval with respect to the duration of the ultrasound interval has a ratio between 10 and 5000.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, Obuchi teaches “the radio communication apparatus comprises a control unit which can be set to a second mode for transmitting the information more frequently than the intermittent transmission by the transmitting unit, wherein the control unit sets, for the second mode, a longer time duration of reception for generating the information transmitted by the transmitting unit in the first mode” in [0043].  Thereby reducing noise interference in the loudspeaker mode and avoiding distortion in the receiving mode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee with the invention of Obuchi in order to have the duration of the sound interval with respect to the duration of the ultrasound interval has a ratio between 10 and 5000 for the purpose of providing a mobile system that has the capability of having the wave in the transmitting mode longer than the wave in the receiving mode in order to suppress interference; thereby reducing noise in the loudspeaker mode and avoiding distortion in the receiving mode.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does 

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breed, (US 2005/0046584 A1) teaches asset system control arrangement and method.
Maekawa (US 2006/0034315 A1) teaches communication terminal and method of establishing communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645